 

Case 3:13-cr-03850-CAB Document 34 Filed 09/13/21 PadelD.78 edge Fee)
AO 245D (CASD Rev. 1/19) Judgment in a Criminal Case for Revecations =

 

 

SEP 13 2021

 

 

 

UNITED STATES DISTRICT COURT
: CLERK, U.S. DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA) SOUTHERN DISTRICT OF CALIFORNIA

 

 

 

 

 

 

BY DEPUTY
UNITED STATES OF AMERICA JUDGMENT IN A CRIMINAL CASE
(For Revocation of Probation or Supervised Release)
Vv (For Offenses Committed On or After November 1, 1987)
MARTHA LUCIA AVILA (1)
Case Number: 3:13-CR-03850-CAB
Thomas 8. Sims
: : Defendant’s Attorney
REGISTRATION NO. 25512-298
| -
THE DEFENDANT:
1 admitted guilt to violation of allegation(s) No. 1,2
LC was found guilty in violation of allegation(s) No. after denial of guilty.
Accordingly, the court has adjudicated that the defendant is guilty of the following allegation(s):
Allegation Number Nature of Violation
i nvl11, Failure to report change in residence/employment
(2 nv3, Uniawful use of a controlled substance or Failure to Test; VCCA (Violent Crime Contral

Act)

- Supervised Release is revoked and the defendant is sentenced as provided in page 2 through 2 of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.

IT IS ORDERED that the defendant shall notify the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States attorney of any
material change in the defendant’s economic circumstances.

    
 

 

Date of IMpositiop! of Sentence

 

HON. CATHY ANN BENCIVENGO
UNITED STATES DISTRICT JUDGE
Case 3:13-cr-03850-CAB Document 34 Filed 09/13/21 PagelD.79 Page 2 of 2

AO 245D (CASD Rev. 01/19) Judgment in a Criminal Case for Revocations

 

DEFENDANT: MARTHA LUCIA AVILA (1) Judgment - Page 2 of 2
CASE NUMBER: 3:13-CR-03850-CAB

IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
60 DAYS,

oOo

Sentence imposed pursuant to Title 8 USC Section 1326(b).
The court makes the following recommendations to the Bureau of Prisons:

The defendant is remanded to the custody of the United States Marshal.

The defendant shall surrender to the United States Marshal for this district:
O sat AM, on

 

 

Olas notified by the United States Marshal.

The defendant shail surrender for service of sentence at the institution designated by the Bureau of
Prisons:

4 onor before

. as notified by the United States Marshal.

L1 as notified by the Probation or Pretrial Services Office.

RETURN

I have executed this judgment as follows:

at

I

Defendant delivered on to

, with a certified copy of this judgment.

 

 

UNITED STATES MARSHAL

 

By DEPUTY UNITED STATES MARSHAL

3:13-CR-03850-CAB
